Motion referred to the court that rendered the decision. Present — Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ. On the court’s motion the decision of this court handed down October 4, 1948 (ante, p. 887), is amended to read as follows: In an action to recover damages for personal injuries suffered by plaintiff wife when she fell into a window well because of the collapse of an iron grating which covered it, and by her husband for expenses and loss of services, judgment for plaintiffs, entered on the verdict of a jury, reversed on the law, without costs, and the complaint dismissed on the law, with costs. The findings of fact implicit in the verdict are áffirmed. The injured plaintiff was at most a bare licensee at the place where she fell. Under the circumstances, plaintiffs failed to establish actionable negligence on the part of defendants. (Gillen v. Home Owners’ Loan Corp., 287 N. Y. 781; Higgins v. Mason, 255 N. Y. 104, 109; Vaughn v. Transit Development Co., 222 N. Y. 79.) The order is resettled accordingly. Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ., concur.